Citation Nr: 0001242	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-47 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for otitis media, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of increased ratings for right ear hearing loss 
and otitis media will be addressed in the Remand section of 
this decision.


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that a claim for service 
connection for left ear hearing loss is plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that on separation 
examination in September 1945 hearing in the veteran's left 
ear was 14/15 on whispered voice testing.  The diagnosis was 
mild catarrhal type deafness in the left ear incurred in 
military service from flying.  

On VA examinations in October 1947, December 1948 and January 
1951, no complaints of hearing problems in the left ear were 
noted.  The veteran's hearing was tested and it was found 
that ordinary conversation was heard at a distance of 20 feet 
in the left ear.  Hearing in the left ear was considered 
normal.  Uninterpreted VA audiograms dated in November 1953 
and June 1955 are also of record.  The audiograms reveal 
speech discrimination scores of 100 percent in the left ear.  

On VA audiological evaluation in November 1964*, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000






LEFT
5 (20)
10 (20)
10 (20)
N/A
15 (20)

*[Prior to July 1966, the VA reported audiometric test 
results under American Standard Associates (ASA) values.  In 
July 1966, the VA adopted the International Standards 
Organization (ISO) standard -- the standard applied in 38 
C.F.R. § 3.385.  The scores in parentheses represent the 
conversion from the ASA to the ISO values.]

Speech recognition was 96 percent in the left ear.

Private physician's records show that the veteran was seen in 
May 1994 at which time he reported that hearing in the left 
ear had not improved since his last office visit.  It was 
noted that audiometric testing showed substantial hearing 
loss at all frequencies on the left.  The assessment was 
hearing loss, etiology unclear.  Audiometric testing 
approximately two weeks later was interpreted as showing mild 
to moderate sensory hearing loss at 250-4000 Hertz and severe 
loss at 6000-8000 Hertz in the left ear.  

VA audiological evaluations in June 1994, September 1994 and 
April 1995 revealed mild to severe sensory hearing loss in 
the left ear.

On VA audiological evaluation in January 1996, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000






LEFT
50
40
40
65
80

Speech recognition was 94 percent in the left ear.  The 
diagnosis was mild to severe, predominately sensorineural, 
hearing loss in the left ear.  

In a private physician's statement, dated in February 1996, 
it was noted that audiometric testing that month showed 
reduced hearing in the left ear.  

In November 1996, the veteran testified that he was on flying 
status until he suffered ear damage.  He indicated that he 
had hearing loss in service and that his hearing has worsened 
through the years, though the right ear was worse than the 
left ear.  He stated that he was nearly deaf.  He wears 
hearing aides.  He indicated that following service he worked 
as a construction foreman.  He denied suffering any head 
injury or having any unusual noise exposure after service.  
See November 1996 hearing transcript.  


On VA audiological evaluation in November 1996, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000






LEFT
60
50
45
65
80

Speech recognition was 68 percent in the left ear.  The 
diagnosis was mixed moderate to severe hearing loss in the 
left ear.  

On VA audiological evaluation in March 1998, the veteran 
complained of decreased hearing in the left ear.  He stated 
that he first noticed the problem approximately three years 
ago when he got off an airplane.  Audiometric testing 
revealed pure tone threshold levels of:




HERTZ



500
1000
2000
3000
4000






LEFT
70
55
55
75
80

Speech recognition was 50 percent in the left ear.  The 
diagnosis was moderately-severe to severe hearing loss in the 
left ear.  The examiner noted that although the hearing loss 
in the left ear was predominately sensorineural, a conductive 
component at 250 and 500 Hertz could not be ruled out.  The 
examiner further stated that there was no evidence in the 
service record to attribute the hearing loss now present in 
the left ear to service.  It was noted that hearing tests 
administered several years after discharge from service (e.g. 
1953, 1955, 1964) showed normal hearing in the left ear.  The 
first record of decreased hearing in the left ear was in 
1994.  In fact, the veteran stated that the hearing loss in 
the left ear occurred approximately three years ago when he 
got off an airplane.  The examiner summarized that the 
hearing loss now present in the left ear did not appear to be 
service related.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a disabling disease or injury was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § § 1110 (West 1991 & Supp. 1995); 
38 C.F.R. § 3.303 (1995).  Service connection may also be 
granted on a presumptive basis for certain diseases, 
including sensorineural hearing loss, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the applicable presumptive period, direct 
service connection may be established by evidence 
demonstrating that a disease or injury was in fact incurred 
or aggravated during active service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence in this case fails to establish that the 
veteran has hearing loss in the left ear that can be linked 
to service.  In this regard, the Board notes that while the 
evidence shows that the veteran has left ear hearing loss for 
VA purposes, the VA examiner who performed the March 1998 
examination opined that the left ear hearing loss was 
unrelated to service.  The physician noted that the first 
record of left ear hearing loss was in 1994, approximately 49 
years after discharge from service.  The veteran has failed 
to present any competent medical evidence to support his 
contention that the current left ear hearing loss is related 
to any injury sustained in service.  In view of the absence 
of competent medical evidence demonstrating a nexus between 
the left ear hearing loss and any incident in service, the 
claim for service connection is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

In reaching the decision as to this claim, the Board has 
considered securing the results of the auditory brainstem 
response (ABR) test scheduled in April 1998 as noted on the 
March 1998 VA examination report.  Notably, however, there is 
no indication that these test results would address the key 
issue of etiology of the post service left ear hearing loss, 
instead of a determination of the level of the post service 
disability.  See Brewer v. West, 11 Vet. App. 228, 236 
(Section 5103(a) duty to advise a claimant of the evidence 
necessary to complete the application arises only if the 
resulting evidence would likely render the claim plausible).  
Accordingly, even under Robinette, the Board concludes that 
it would not be required to remand the case for further 
development.

The Board rejects the veteran's statements linking any left 
ear hearing loss to service as probative of a well-grounded 
claim.  Such opinions involve medical causation or medical 
diagnosis as to the effect that the claim is "plausible" or 
"possible" as required by Grottveit.  As the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) held in 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine. 
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The veteran's seeks increased ratings for service-connected 
right ear hearing loss and otitis media.  

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs, as set 
forth in 64 Fed.Reg. 25202-252101 (1999) (to be codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Marcoux v. Brown, 9 Vet. App. 289 (1996).

In this regard, the amended provisions of § 4.86, which 
govern exceptional patterns of hearing impairment, provides 
that (a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately; and (b) When 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  See 64 
Fed.Reg. 25209.

Based on review of the most recent VA audiological evaluation 
in March 1998, the veteran's disability picture appears to 
fall within the purview of exceptional patterns of hearing 
impairment, and thus may warrant consideration under the 
amended criteria of 38 C.F.R. § 4.86.  See 64 Fed.Reg 25209.  
Thus the RO has not had an opportunity of initially 
adjudicating the veteran's entitlement to an increased rating 
for right ear hearing loss under the recently finalized 
regulatory changes. 

Under the new regulations, as discussed above, a 10 percent 
rating for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma is warranted during suppuration or with aural 
polyps.  Additionally, hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately.  64 Fed. Reg. 
25202-25210 (to be codified at 38 C.F.R. § 4.87).  Chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated pursuant to hearing impairment.  Id.

The Board notes that the record contains evidence of tinnitus 
starting in September 1994.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for right ear 
hearing loss and otitis media since March 
1998, the date of the most recent medical 
evidence of record.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA audio-ear disease examination to 
determine the extent of his right ear 
hearing loss and otitis media.  All 
necessary tests should be conducted, 
including an audiogram.  The examiner 
should express an opinion as to whether 
the veteran has tinnitus and if so, 
whether it is related to his service-
connected otitis media.  The rationale 
for all opinions expressed should be 
provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claims for increased 
ratings for right ear hearing loss and 
otitis media pursuant to the old and 
amended regulations.  38 C.F.R. §§ 4.85, 
4.86, 4.87.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



